Citation Nr: 1612687	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to January 2, 2015, and in excess of 10 percent on or after January 2, 2015.

2.  Entitlement to service connection for herpes simplex virus.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1971 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  In response to the Veteran's June 2015 request, a Board videoconference hearing was scheduled for April 2016.  However, the Veteran, through his representative, withdrew this request in a March 2016 statement.  As such, there are no outstanding Board hearing requests.

In an October 2014 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

The September 2008 rating decision denied the Veteran's claim for a compensable evaluation for bilateral hearing loss.  The Veteran filed a timely notice of disagreement in September 2009.  During the pendency of the appeal, a January 2015 rating decision increased the disability rating to 10 percent effective from January 2, 2015.  As the maximum benefit was not granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran was previously represented by the American Legion.  In December 2014, he changed his representation to attorney Charles D. Romo.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

By way of an October 2014 rating decision, the RO denied entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood (claimed as depression) and benign paroxysmal vertigo. The Veteran thereafter filed a notice of disagreement (NOD) with respect to that decision.  By way of an October 2015 letter, the RO acknowledged receipt of the NOD and informed the Veteran that as he had selected to have a Decision Review Officer (DRO) assigned to his case, the DRO would review the materials in the record which may lead to requesting additional evidence and possible participation in an informal conference.  The DRO would then make a new decision and the Veteran would be notified of the decision by letter or provided a Statement of the Case.  As the electronic record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable with respect to these issues and those matters remain under the jurisdiction of the RO at this time.  

The issue of entitlement to service connection for herpes simplex virus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 2, 2015, the Veteran had no worse than Level II hearing loss in the right ear and Level I hearing loss in the left ear.

2.  On or after January 2, 2015, the Veteran had Level IV hearing loss in the right ear and Level IV hearing loss in left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss prior to January 2, 2015, and in excess of 10 percent on or after January 2, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in July 2008.  This letter was also provided prior to the initial decision on the claim by the AOJ in September 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in August 2008 and January 2015 in connection with the claim on appeal.  The Board notes that the record contains a November 2010 "Function Report - Adult" from the Veteran's application for Social Security Administration (SSA) benefits.  In this document, the Veteran reported having problems with hip pain and vertigo.  He also testified during the August 2014 Board hearing that he received SSA disability benefits as a result of his left hip, right shoulder, back, and vertigo.  See August 2014 Board Hearing Transcript (Tr.), page 16-17.  However, he has not reported that he receives SSA disability benefits related to his bilateral hearing loss.  The Board finds that a remand for these records is not required as the record does not indicate that they are relevant to the Veteran's increased rating claim for bilateral hearing loss.  See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).

As noted above, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, though his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In the Board's October 2014 remand, the AOJ was directed to obtain a VA examination to assess the current severity and manifestations of the Veteran's bilateral hearing loss disability.  Such an examination was conducted in January 2015, and this examination is adequate as it provides all the necessary information to rate the Veteran's disability under the relevant diagnostic codes.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

Moreover, there is no evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since he was last examined in January 2015.  The record does not suggest a worsening of bilateral hearing loss since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on July 16, 2008.  Therefore, the period for consideration on appeal began on July 16, 2007, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation prior to January 2, 2015, and a 10 percent evaluation effective from January 2, 2015, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech determination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of decibel I loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation of the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V," and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The Board will first determine whether the Veteran is entitled to a compensable evaluation for bilateral hearing loss prior to January 2, 2015.

The Veteran's bilateral hearing loss disability was evaluated during an August 2008 VA examination.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
30
75
32.5
LEFT
15
15
55
70
38.75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.  The VA examiner noted that the Veteran experienced the greatest difficulty hearing in groups or when there was noise.

The Board observes that application of the regulations to the findings of the August 2008 VA examination results in a numeric designation of II for the right ear and I for the left ear.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Veteran asserted in his notice of disagreement that he did not feel he had a fair assessment of his hearing loss and asked that his hearing be re-tested.  He indicated that the examiner was rushed the day of the examination and if he did not understand the first word during a portion of the testing, the examiner turned the volume up on the machine.  It is noted, however, as will be discussed further below, that other hearing evaluations submitted by the Veteran dating from 2009 to 2014 are also consistent with a noncompensable rating.  The Board notes in reviewing the VA examination report that it provides audiometric data as required by the rating schedule and there is no indication that the results were not reliable.  Accordingly, the report is adequate for rating purposes.
 
In December 2009, an additional audiological evaluation was conducted at the First Coast Hearing Clinic.  The results are displayed in a graphical form that has not been converted to an appropriate numerical form.  However, the interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translations by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly, 7 Vet. App. at 471.  Here, the Board finds that the graphical representation is clear and can be interpreted, as the private audiologist provided a legend for the graphical results.  Accordingly, a remand for interpretation of the December 2009 private examination is not necessary.  Upon audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
35
80
37.5
LEFT
15
20
60
75
42.5

The evaluation also included word recognition scores that were noted to be based on the Maryland CNC word list.  The record documented that the Veteran had a speech recognition ability of 100 percent in both the right and left ear.  Similar to the findings from the August 2008 VA examination, the December 2009 private examiner found that the Veteran would have difficulty hearing and understanding speech in noisy listening environments.  Using Table VI, the test results from this evaluation entitle the Veteran to a numeric designation of I for both the right and left ear.  Table VII reveals that a noncompensable rating should be applied for these values.

In reviewing the results from the evaluations conducted in August 2008 and December 2009, the Board has also considered whether a compensable evaluation is warranted under 38 C.F.R. § 4.86.  However, neither the August 2008 nor the December 2009 evaluation showed that the Veteran's puretone threshold at each of the four specified frequencies was 55 decibels or more.  In addition, the examiners did not find that the Veteran had a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in the right or left ear.  Thus, there is no basis for awarding a higher rating based on these evaluations.

The record also contains three private evaluations conducted in August 2012, September 2012, and June 2014.  An August 2012 evaluation of the Veteran's bilateral hearing loss from the Williams Hearing Clinic recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
35
85
37.5
LEFT
15
15
60
80
42.5

The audiologist documented that the Veteran had a word recognition ability of 84 percent in the right ear and 82 percent in the left ear.

In September 2012, the Veteran underwent an audiological evaluation conducted by Advanced Otolaryngology Services.  These results were documented in graphical form.  However, the Board is able to interpret the results with the assistance of a key that was provided in the record.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
40
80
37.5
LEFT
15
20
70
70
43.75

The audiologist conducting the evaluation determined that the Veteran's word recognition score was 88 percent for both the right and left ear.

In June 2014, a record from Dr. W. contains an audiological evaluation conducted by an audiologist.  These results were provided in graphical form.  However, the evaluation also contains an audiogram key to enable the Board to interpret the results. The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
90
48.75
LEFT
30
35
70
85
55

The Veteran's word recognition score remained at 88 percent for the right and left ear.

Although word recognition scores were provided during the evaluations conducted in August 2012, September 2012, and June 2014, the records did not indicate that the Maryland CNC test was used as required by 38 C.F.R. § 4.85(a).  Thus, the application of Table VI is not appropriate.  Moreover, the Board notes that even if doubt is resolved in the Veteran's favor as to whether the Maryland CNC test was used, a compensable evaluation is not warranted.  Table IV shows that the results from the August 2012 evaluation would designate a numeric value of II for the right ear and III for the left ear.  The results from both the September 2012 and June 2014 evaluations would yield a numeric value of II for both the right and left ear.  Table VII provides that these values would result in a noncompensable evaluation.

The Board notes that Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when the examiner certifies that speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86.  However, the private examiners did not certify that use of the speech discrimination test was not appropriate.  In addition, the three private evaluations did not document a puretone threshold at each of the four specified frequencies as 55 decibels or more in either ear or that the Veteran had puretone thresholds of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in either ear.  See 38 C.F.R. § 4.86.   Consequently, the record does not indicate that Table VIa should be used.

In addition, the Board has considered the reports from these evaluations regarding the Veteran's difficulty with hearing in noisy environments.  The Veteran also testified at the August 2014 Board hearing that he has trouble hearing women's voices, the ring of a telephone, and the sound of rain outside of his home.  See Tr., page 8, 16.   While the Veteran reported that he had been trying to use hearing aids since 2008, he described feeling frustrated by the unsatisfactory results.  See Tr., page 6-7.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for bilateral hearing loss prior to January 2, 2015.

Turning to the period beginning on January 2, 2015, the Board will next evaluate whether a disability rating higher than 10 percent should be awarded.  During a VA examination conducted on January 2, 2015, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
45
85
41.25
LEFT
15
15
65
90
46.25

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 72 percent in the left ear.  Based on Table VI, the results of the January 2015 VA examination yield a numeric designation of IV for the right ear and IV for the left ear.  Table VII shows that a 10 percent rating is appropriate for these values.  In addition, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) in either ear is 55 decibels or more or that the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.

The Board notes that the January 2015 VA examiner documented the Veteran's report that he could not hear anything if more than one person was talking.  The examiner also stated that the Veteran likely has difficulty understanding speech if there is background noise.  The Board does not doubt the sincerity of the Veteran's assertions regarding his hearing loss.  However, it is clear from the Rating Schedule that a higher rating can only be awarded when loss of hearing has reached a specified measurable level.  The most probative evidence prepared by skilled medical professionals demonstrates that the Veteran's bilateral hearing loss disability during this period is best described by the current 10 percent disability rating.  As such, a higher rating is not warranted.

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 3.85(g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss.

Consequently, the Board finds that the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss prior to January 2, 2015, or a rating higher than 10 percent on or after January 2, 2015.  Prior to January 2, 2015, it is not factually ascertainable that a 10 percent rating is warranted.  The audiometric testing prior thereto shows only entitlement to the noncompensable evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.

The Board has also considered whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not required.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.

Here, the symptomatology and impairment caused by the Veteran's service-connected hearing loss disability contemplated, both in kind and severity, by the schedular rating criteria.  The Veteran's reported difficulty hearing background noise and certain sounds is contemplated by the schedular criteria for hearing loss found at 38 C.F.R. § 4.85.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. § 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17295 (April 12, 1994).  As the Veteran's difficulty hearing is contemplated by the rating criteria, the first prong of the Thun test is not satisfied.  Therefore, the referral for extraschedular consideration is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for his bilateral hearing loss disability and tinnitus.  However, at present, the tinnitus disability is not on appeal before the Board.  In any event, at this juncture, even if the Board were to consider the combined impact of both of the Veteran's service-connected disabilities on his hearing loss disability, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  

Consequently, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected bilateral hearing loss disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to January 2, 2015, and in excess of 10 percent on or after January 2, 2015, is denied.


REMAND

In an August 2012 rating decision, the RO denied entitlement to service connection for herpes simplex virus.  The Veteran subsequently submitted a September 2012 statement that he described as a "reconsideration/notice of disagreement."  The Veteran identified the August 2012 rating decision and requested a de novo review.  The Board finds that that this statement can be reasonably construed as a notice of disagreement with the August 2012 rating decision.  As the record contains an unacknowledged notice of disagreement as to the issue, remand is required for the issuance of a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for herpes simplex virus.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


